Citation Nr: 0308803	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  

The present matter arises before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran had been scheduled for 
an RO hearing but in October 2000 postponed the hearing.  In 
a January 2003 letter from the Board, the veteran was 
requested to clarify whether he still desired a hearing.  He 
was informed that if he did not respond his appeal would be 
decided on the basis of the evidence already of record.  He 
responded by submitting additional clinical evidence, but has 
not requested another opportunity for a hearing.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2. The veteran has total occupational and social impairment 
due to PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that subsequent to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
there is extensive factual development in a case, and there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claim, VCAA 
does not apply.  Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

The Board's decision grants the full benefit sought on 
appeal.  Therefore, further assistance is not required to aid 
the veteran in substantiating his claim.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

To warrant a 50 percent evaluation, there must be 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  

To warrant a 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411.   

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A score of 
31-40 reflects major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 involves serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or serious 
impairment in social, occupational functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 involves 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  A score of 61-70 
reflects some mild symptoms (depressed mood and mild 
insomnia) or some difficulty in social or occupation 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2002).

Factual Background

The veteran was granted service connection for PTSD in a 
December 1998 rating decision and awarded a 30 percent 
evaluation.  Subsequently, in March 1999, the veteran sought 
an increased rating.  In May 2002, the RO increased the 
veteran's disability rating to 50 percent.  

In reviewing the evidence, a February 1997 VA mental hygiene 
clinic intake evaluation reflects the veteran's complaint of 
hearing voices since leaving Vietnam.  

On VA examination in January 1998, the veteran's thoughts 
were noted to be goal directed with no loosening of 
associations, flight of ideas, tangentiality, or 
circumstantiality.  He denied  hallucinations or suicidal or 
homicidal ideation.  The veteran was reported to be alert and 
oriented times four.  His attention and concentration were 
within normal limits.  The examiner's diagnosis was PTSD with 
a GAF of 65.  

A VA psychological report, dated in August 1998, reflects in 
particular, the veteran's statement that he was hearing a 
voice and admitted that he was listening to the voice during 
the interview.  The veteran described the voice as constant 
and that he had accepted its presence.  He indicated that 
sometimes the voice told him to do negative things but that 
he did not follow these commands.  Often times he found the 
voice to be comforting and helped him to talk out his 
problems.  The examiner noted that the voice seemed to be or 
could be an internal dialogue rather than psychotic in 
nature.  The examiner noted that the veteran's symptoms 
seemed to be minor possibly due to the fact that the veteran 
had been isolated from others and unemployed.  The examiner's 
diagnosis was PTSD with a GAF of 70.  

On VA examination in March 1999, the veteran reported 
problems being around other people which effected his ability 
to work.  He also reported periods of depression and social 
withdrawal.  He denied any psychotic or manic symptoms.  On 
mental status examination the veteran's thought processes 
were logical and goal directed.  Thought content was without 
any auditory or visual hallucination; and he was oriented to 
person, place, time, and situation.  The veteran's memory 
both recent and remote was intact; his concentration, insight 
and judgment were fair; and abstraction was intact.  The 
diagnosis was PTSD with a GAF of 60 reflective of moderate 
symptoms.  

A statement from the veteran's daughter in May 1999, notes 
that when she visited him, he mostly stayed to himself, did 
not go out much, and had no contact with other people.  She 
added that when she and the veteran talked, the conversation 
focused mostly on Vietnam.  

A psychological assessment submitted from James Schear, 
Ph.D., dated in May 1999, reflects the veteran's report of 
remaining home most of the time, having poor 
attention/concentration and being forgetful.  The veteran 
also reported being moderately depressed for the past 15 
years.  Dr. Schear noted that the veteran's ability to cope 
with even minimal levels of stress was poor.  It was also 
noted that the veteran exhibited evidence of possible 
psychomotor retardation which was characteristic of persons 
suffering from major depression.  The diagnosis was major 
depression with possible psychotic features and PTSD.  

An October 1999 VA psychological review submitted by the 
veteran's treating clinical psychologist noted that the 
veteran had severe and chronic complex PTSD associated with 
his experiences in Vietnam.  It was also noted that the 
veteran's PTSD functionally crippled his ability to function 
in his social environment and in a competitive job setting.  

On VA examination in January 2000, the veteran reported that 
he did not make it a habit of visiting others and that he did 
not receive visitors.  He reported his mood as being 
depressed.  On mental status evaluation, the veteran's 
thought processes were noted as logical, coherent and goal 
directed without looseness of association, circumstantiality, 
tangentiality, pressured speech, or flight of ideas.  The 
veteran denied any hallucinations, but did report sometimes 
having out of body experiences.  He also endorsed ideas of 
reference.  Insight and judgment were reported as fair.  The 
veteran reported socially isolating himself and having 
difficulty having loving feelings.  The diagnosis was PTSD 
with a GAF of 60.  

A VA clinical note, dated in February 2000, notes a diagnosis 
of PTSD and a GAF in the mid-40's.  

On VA examination in December 2000, the veteran reported  
significant outbursts of irritability and anger and he 
claimed he was usually able to suppress these, but this 
usually resulted  in problems with depression and more social 
isolation.  With respect social interaction, the veteran 
reported his comfort level had decreased with social 
isolation and he tended not to be involved  with or interact 
with people.  With respect to his social history, the veteran 
reported living by himself and being fairly isolated from 
family and friends.  He usually spends most of his day taking 
long walks and going on long drives and looking at wildlife.  
The veteran reported that he liked to be alone because he did 
not know how to trust people and did not like authority.  

On mental status evaluation, the veteran's thought processes 
were logical and goal directed.  His thought content was 
without any auditory or visual hallucinations.  There was 
some paranoia.  Cognitively, the veteran was noted as being 
alert and oriented to person, place, time, and situation.  
Concentration, insight, and judgment were fair with 
abstractions reported as good.  The examiner's diagnosis was 
PTSD and dysthymia with a reported GAF of 55.  

A subsequent report from the VA clinical psychologist who 
treated the veteran from 1999 through 2000, dated in November 
2001, notes an assessment of the veteran as having severe, 
chronic PTSD.  The veteran was reported as suffering from 
complex PTSD which caused alterations in his being able to 
regulate his affect, particularly anger, and had caused him 
to feel alienated from himself and others.  The veteran was 
also noted to have at times marked problems with depression.  
His symptoms were noted as significantly impairing his 
ability to function in an occupational environment as well as 
impairing his social functioning.  The veteran's coping 
resources were noted as being extremely limited and a GAF of 
41 was assigned.  

An April 2002 VA clinic note reflects the veteran's treatment 
for PTSD.  He was reported as showing strong depression, and 
indicated mistrusting others, having no friends, living a 
solitary lifestyle, and having no recreational activity.  A 
GAF in the mid-40's was reported.  

An updated report from the same VA therapist, dated in 
November 2002, notes an additional assessment of chronic 
complex PTSD.  The veteran was reported as indicating  that 
he had lost interest in his self-care and taking care of his 
house.  The veteran's depression was also noted to have 
increased since the psychologist's last evaluation.  The 
veteran's GAF was noted as being 39.  

A VA treatment note, dated in January 2003, reflects the 
veteran's social and occupational impairment from his PTSD.  


Analysis

In reviewing the record, the Board notes that evaluations of 
the veteran's PTSD on VA examination conflict with the 
assessment of the veteran's impairment made by a VA 
psychologist, who treated the veteran from 1999 through 2000 
and later evaluated the veteran in 2001 and 2002, as well as 
recent VA clinical notes.  The examination findings appear to 
reflect moderate symptoms, with GAF scores ranging in the 
mid-50's as well as 60.  The VA psychologist has reported the 
veteran's PTSD symptoms are serious and significantly impair 
his ability to function in an occupational setting as well as 
impair him socially.  The veteran's GAF scores have been 
reported in the mid-40's, and as low as 39.  The veteran has 
reported that he isolates himself and has little to do with 
others, a contention which has been supported by the 
veteran's daughter.

VA clinic notes from April 2002 and January 2003, reflect the 
veteran's report of depression, social isolation, episodic 
crying and sense of worthlessness and findings of 
occupational and social impairment.  A GAF of the mid-40's 
was reported in April 2002.  38 C.F.R. § 4.130, DC 9411.

The record shows that the veteran has not been gainfully 
employed since at least 1999, and perhaps earlier.  The 
Social Security Administration has awarded disability 
benefits on the basis of PTSD and an affective disorder.  His 
treating psychologist has recently provided an opinion that 
the veteran's PTSD would preclude gainful employment, and has 
also reported that the veteran has sought to cut himself off 
from all social contacts.  

The psychologist has specifically reported that the veteran 
has cut himself off from contact with his daughters, has lost 
interest in taking care of himself or his house, that he 
rarely leaves his home, and that his activities include 
staring out the window in fear that someone is outside 
waiting to hurt him.

In the Board's opinion, this level of symptomatology is 
consistent with total occupational and social impairment.  
Accordingly, the evidence is in favor of the grant of a 100 
percent evaluation.



ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
governing the payment of monetary benefits.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

